IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                    No. 00-30314
                                  Summary Calendar



EUGENE McKNIGHT,

                                                      Plaintiff-Appellant,

versus

PATRICK J. CANULETTE; ET AL.,

                                                      Defendants,

JAMIE MULKEY; STEVEN CHAISSON,

                                                      Defendants-Appellees.

                              --------------------
                 Appeal from the United States District Court
                     for the Eastern District of Louisiana
                             USDC No. 98-CV-2498-S
                              --------------------
                                  May 21, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

                Eugene McKnight, Louisiana prisoner #183825, appeals from

the judgment          for   the   defendants    in   his   civil    rights   action.

McKnight contends that Deputy Jamie Mulkey and Deputy Steven

Chaisson were deliberately indifferent to his serious medical needs

when       he   was   a   pretrial   detainee   at   the   St.     Tammany   Parish,

Louisiana, jail and that the magistrate judge erred by allowing

admission of evidence of his criminal convictions.

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 00-30314
                                    -2-

            The magistrate judge’s findings that Deputy Chaisson was

not present when McKnight slipped on the stairs at the jail and

that McKnight failed to inform Deputy Mulkey of his injury are not

clearly erroneous.       Moreover, McKnight’s own testimony indicated

that he notified medical personnel of his injuries through a

medical request     form   shortly    after   his    accident   and    that   he

persisted in seeking attention from nurses. Once McKnight made his

plight known to the medical staff, he did not need the deputies to

seek care for him.      The magistrate judge did not err by determining

that Deputies Chaisson and Mulkey were not deliberately indifferent

to McKnight’s serious medical needs.          See Hare v. City of Corinth,

74 F.3d 633, 639 (5th Cir. 1996)(en banc); Mendoza v. Lynaugh, 989
F.2d 191, 195 (5th Cir. 1993).

            McKnight did not object to being questioned about his

convictions, and no extrinsic evidence of the convictions was

admitted into evidence.        His contention regarding admission of

evidence about the convictions is reviewed under the plain-error

standard.     United States v. Burton, 126 F.3d 666, 671 (5th Cir.

1997).   Because the evidence at the bench trial in McKnight’s case

supported   the   rejection    of    McKnight’s     deliberate-indifference

claim,   McKnight    has   failed    to   demonstrate     error,      plain   or

otherwise, regarding his testimony about his previous convictions.

See Southern Pac. Transp. Co. v. Chabert, 973 F.2d 441, 448 (5th

Cir. 1992).

            AFFIRMED.